Citation Nr: 1133628	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-36 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to service connection for esophageal cancer.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

6.  Entitlement to total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  The Veteran had combat service and was awarded the Combat Infantryman Badge and the Bronze Star with a "V" Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  A February 2006 rating decision denied service connection for hearing loss and tinnitus and granted service connection for PTSD.  The Veteran was assigned a 30 percent rating effective July 2005.  A September 2007 rating decision increased the rating to 50 percent, effective from July 2005.  
In June 2010, the RO denied service connection for esophageal cancer and entitlement to a higher rating for diabetes mellitus, rated as 20 percent disabling.  

In June 2011, the Veteran testified via video conference before the undersigned from the RO.  

The issues of entitlement to a higher rating for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June 30, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issues of a higher rating for diabetes mellitus and service connection for esophageal cancer is requested.

2.  Bilateral hearing loss is attributable to service.  

3.  Tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issues of a higher rating for diabetes mellitus and service connection for esophageal cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Bilateral hearing loss was incurred in active.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2010).

3.  Tinnitus was incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

At his hearing before the Board on  June 30, 2011, the Veteran stated that he was withdrawing his appeal as to the issues of a higher rating for diabetes mellitus and service connection for esophageal cancer.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service Connection

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims of service connection for bilateral hearing loss and tinnitus are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted, the Veteran served in combat.  Where a combat wartime veteran alleges he/she suffers disability due to an injury incurred in service, 38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, 38 U.S.C.A. § 1154(b) is for application.

In considering claims of veterans who engaged in combat, the adverse effect of not having an official report of an inservice injury or disease can be overcome by satisfactory lay or other evidence which shall be sufficient proof of service occurrence or aggravation if consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).  These veterans may prove service connection by "satisfactory lay or other evidence" even in the absence of official records.  Section 1154(b) relaxes evidentiary standards so that "satisfactory lay or other evidence" can be used by combat veterans to demonstrate incurrence or aggravation of a disability in service.  See Caluza.  In Collette, the United States Court of Appeals (Court) articulated a three-step sequential analysis to be performed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then the veteran has produced "satisfactory evidence" to satisfy the first requisite step of analysis under the stated provision.  This determination requires the credibility of the veteran's evidence to be judged standing alone and not weighed against contrary evidence.

In the second step, the VA must then determine if the proffered evidence is consistent with the circumstances, conditions, or hardships of such service, again without weighing the veteran's evidence with contrary evidence.  If these two inquiries are met, the Secretary "shall accept" the veteran's evidence as "sufficient proof of service-connection," even if no official record of such incurrence exists.  At this point a factual presumption arises that the alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to weigh evidence contrary to that which established the presumption of service connection.  If the VA meets its burden of presenting "clear and convincing evidence to the contrary," the presumption of service connection is then rebutted.

The analysis required by 38 U.S.C.A. § 1154(b), however, applies only to the second element of service connection under the Caluza test; that is, whether an injury or disease was incurred or aggravated in service.  It does not apply to the questions of whether there is a current disability or a nexus connecting the disability to service.  Caluza; Collette.  Competent evidence is required to establish the veteran's current disability and the nexus connecting that disability to an in service injury or disease.  That is, the veteran must meet his evidentiary burden with respect to service connection.  Collette.

On the Veteran's service separation examination in September 1968, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
-5
N/A
0
LEFT
-5
0
0
N/A
5

Thus, hearing was within normal limits for VA purposes at discharge.  

The Veteran provided testimony that he was exposed to acoustic trauma during service while firing M60 machine guns and 155 Howitzers as part of an artillery unit.  He claims that he experienced hearing loss and tinnitus after the noise exposure, but it would then subside and then return.  

September 2005 private and VA examination reports reflect that the Veteran currently has bilateral hearing as well as tinnitus.  The VA examiner noted that the Veteran had a history combat service in Vietnam where he served in an artillery unit and was exposed to acoustic trauma from M60's, artillery, and B52 air strikes.  The Veteran had post-service noise exposure as a truck driver.  The Veteran reported having hearing difficulty after the in-service noise exposure.  Subsequent VA outpatient records show continued ear complaints and that the Veteran has hearing aids.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

In this case, the Veteran is competent to report hearing loss and tinnitus.  He is also credible in his report of having hearing loss and tinnitus since service, given his type of service per 38 U.S.C.A. § 1154(a) and (b).  The VA examiner did not provide an opinion regarding the etiology of the Veteran's current hearing loss.  However, taking into consideration his combat background and extended exposure to acoustic trauma during service, the Board finds that there is inservice evidence of hearing loss and tinnitus based on the Veteran's complaints, as well as post-service continuity of symptoms, also based on the Veteran's complaints, all of which are credible.  Although hearing loss within the VA definition was not shown in the  presumptive year, the Veteran currently has such hearing loss and the Board finds that the reported continuity of symptoms of hearing loss and tinnitus as shown through the Veteran's competent and credible statements satisfies the nexus requirement in this case.  Moreover, the VA examiner related the tinnitus to the hearing loss.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

The appeal as to the issue of a higher rating for diabetes mellitus is dismissed.

The appeal as to the issue of service connection for esophageal cancer is dismissed.

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

On remand, further attempts should be made to obtain a complete copy of the Veteran's VA treatment records, and the Veteran should be afforded another VA psychiatric examination.  

A review of the record reveals that some of the Veteran's VA outpatient treatment records have not yet been associated with the claims file.  At his hearing before the Board on June 30, 2011, he testified that he last saw a psychiatrist at the Bedford VA treatment facility approximately two weeks earlier on June 15.   Accordingly, on remand, efforts should be made to obtain a complete copy of the Veteran's VA treatment records. See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).

Review of the claims folder also reveals that the Veteran retired from the U.S. Postal Service in January 2009 as a result of disability.  On remand, his relevant records from the U.S. Postal Service should be obtained.

As the case must be remanded for the foregoing reasons, the Veteran should be afforded a current examination to assess his PTSD and whether his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's treatment records from the Boston Healthcare System, to include Bedford, dated since June 2009.

2.  Make arrangements to obtain the Veteran's records from U.S. Postal Service related to his disability retirement in January 2009.

3.  After the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability. The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

The examiner should also state whether the Veteran's service-connected disabilities (i.e., PTSD, hearing loss, tinnitus, and diabetes mellitus) render him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Review the examination report.  If the requested examination does not include adequate responses to the specific opinions requested, the report must be returned to the examiner for corrective action.

5.  Finally, readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


